     Case 3:18-cv-00104-JAG Document 12 Filed 10/17/18 Page 1 of 2 PageID# 81



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

                                             )
BRITTANY DAWN JENKINS                        )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )             Case No. 3:18-cv-00104-JAG
                                             )
A. A. LIPPA, JR., et al.,                    )
                                             )
        Defendants.                          )
                                             )

                                  JOINT STIPULATION
                            FOR DISMISSAL WITH PREJUDICE

        The parties to this action, by and through counsel, and pursuant to Rules 41(a)(1)(A)(ii)

and 41(a)(2) of the Federal Rules of Civil Procedure, hereby stipulate, in consideration of the

Settlement Agreement and Release executed by them to the dismissal with prejudice of this

action, including all claims stated herein, preserving the jurisdiction of the Court to enforce the

provisions of the Settlement Agreement and Release pursuant to Kokkonen v. Guardian Life

Insurance Co. of America, 511 U.S. 375 (1994), with each party to bear his own costs and

attorneys’ fees other than the amounts to be paid pursuant to the Settlement Agreement and

Release.

DATED: October 17, 2018                                   /s/
                                             Jonathan E. Halperin, Esq. (VSB No. 32698)
                                             Andrew Lucchetti, Esq. (VSB No. 86631)
                                             Halperin Law Center, LLC
                                             5225 Hickory Park Drive, Suite B
                                             Glen Allen, VA 23059
                                             Phone: (804) 527-0100
                                             Facsimile: (804) 597-0209
                                             jonathan@halperinlegal.com
                                             andrew@halperinlegal.com
                                             Counsel for Plaintiff

                                                 1
Case 3:18-cv-00104-JAG Document 12 Filed 10/17/18 Page 2 of 2 PageID# 82



                                 and

                                              /s/
                                 William W. Tunner (VSB No. 38358)
                                 John P. O’Herron (VSB No. 79357)
                                 ThompsonMcMullan, P.C.
                                 100 Shockoe Slip, Third Floor
                                 Richmond, VA 23219
                                 Telephone: (804) 698-5933
                                 Facsimile: (804) 780-1813
                                 wtunner@t-mlaw.com
                                 joherron@t-mlaw.com
                                 Counsel for Defendants Roger Harris,
                                 Brandon Handy, and John Durbin

                                 and

                                              /s/
                                 William F. Etherington (VSB No. 14152)
                                 Thomas N. Jamerson (VSB No. 75035)
                                 1001 Boulders Parkway, Suite 510
                                 Richmond, VA 23225
                                 Telephone: (804) 788-1500
                                 Facsimile: (804) 788-0135
                                 wetherington@bealelaw.com
                                 tjamerson@bealelaw.com
                                 Counsel for Defendants A. A. Lippa, Jr.
                                 and Aaron Garthaffner




                                   2
